

113 HR 3120 IH: Comprehensive Dental Reform Act of 2013
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3120IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Mr. Cummings (for himself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, the Judiciary, Natural Resources, Veterans’ Affairs, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo improve access to oral health care for vulnerable and underserved populations.1.Short titleThis Act may be cited as the Comprehensive Dental Reform Act of 2013.2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Findings.TITLE I—Medicare and MedicaidSubtitle A—MedicareSec. 101. Coverage of dental services under the Medicare program.Subtitle B—MedicaidSec. 111. Coverage of dental services under the Medicaid program.TITLE II—Public Health programsSubtitle A—National Health Service CorpsSec. 201. National Health Service Corps.Sec. 202. Community based dental residencies.Subtitle B—Oral health educationSec. 211. Authorization of appropriations for oral health education for medical providers.Sec. 212. Oral health education for other non-health professionals.Sec. 213. Dental education.Sec. 214. Oral health professional student loans.Subtitle C—Other oral health programsSec. 221. Access points.Sec. 222. Dental clinics in schools.Sec. 223. Emergency room care coordination.Sec. 224. Research funding.Sec. 225. Mobile and portable dental services.Subtitle D—Oral health services as an essential health benefitSec. 231. Oral health services as an essential health benefit.TITLE III—Department of Veterans Affairs and Department of Defense MattersSubtitle A—Department of Veterans Affairs MattersSec. 301. Requiring the Secretary of Veterans Affairs to furnish dental care in the same manner as any other medical service.Sec. 302. Demonstration program on training and employment of alternative dental health care providers for dental health care services for veterans in rural and other underserved communities.Subtitle B—Department of Defense MattersSec. 311. Demonstration program on training and employment of alternative dental health care providers for dental health care services for members of the Armed Forces and dependents lacking ready access to such services.TITLE IV—Federal Bureau of PrisonsSec. 401. Demonstration program on training and employment of alternative dental health care providers for dental health care services for prisoners within the custody of the Bureau of Prisons.TITLE V—Indian Health ServiceSec. 501. Demonstration program on training and employment of alternative dental health care providers for dental health care services under the Indian Health Service.TITLE VI—Reports to CongressSec. 601. Evaluation of expansion of coverage for dental services.3.FindingsCongress makes the following findings:(1)The United States must establish a nationwide and comprehensive approach to address the lack of access to needed dental care and reduce oral health disparities.(2)Since 2000, when the Surgeon General of the United States called dental disease a silent epidemic, there has been increasing but still insufficient attention given to addressing oral health issues. The Healthy People 2020 initiative includes oral health as a leading health indicator for the first time in the history of the Healthy People program, and in 2011, the Institute of Medicine published 2 reports, Improving Access to Oral Health Care for Vulnerable and Underserved Populations and Advancing Oral Health in America, that focused on oral health.(3)Dental caries, commonly known as cavities, are the most common chronic disease for children in the United States. Additionally, 25 percent of American adults who have attained 65 years of age have lost all of their teeth.(4)Untreated oral health problems contribute to an increased risk for serious medical conditions such as diabetes, hospital-acquired pneumonia, and poor birth outcomes.(5)According to a report by the Surgeon General of the United States, students miss more than 51,000,000 hours of school and employed adults lose more than 164,000,000 hours of work each year due to dental disease and dental visits.(6)While the lack of access to oral health services is a national problem, those who are most likely to remain underserved are individuals with low incomes, racial and ethnic minorities, pregnant women, older adults, individuals with special needs, and individuals living in rural communities.(7)More than 1 in 4 Americans do not have dental health insurance which is far greater than the number of individuals who lack general health insurance.(8)The Medicare program and the Department of Veterans Affairs do not provide dental coverage to the majority of their beneficiaries, and States can elect whether to provide dental coverage to adults under the Medicaid program.(9)Only 20 percent of practicing dentists in the United States provide care to individuals enrolled in Medicaid, and a very small percentage of dentists devote a substantial part of their practice towards caring for individuals who are underserved.(10)The United States spends more than $100,000,000,000 on dental care and that number is expected to rise to $170,000,000,000 by 2020. Over $30,000,000,000 dollars was spent out-of-pocket for dental services in 2008.(11)The lack of access to oral health services results in higher health care expenditures. In 2009, there were over 830,000 visits to emergency rooms across the United States for preventable dental conditions, which is 16 percent higher than in 2006. The treatment of dental conditions in hospital emergency rooms in 2010 cost as much as $2,100,000,000.IMedicare and MedicaidAMedicare101.Coverage of dental services under the Medicare program(a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—(1)in subparagraph (EE), by striking and after the semicolon at the end;(2)in subparagraph (FF), by adding and after the semicolon at the end; and(3)by adding at the end the following new subparagraph:(GG)dental services (as defined in subsection (iii));.(b)Dental services definedSection 1861(s) of the Social Security Act (42 U.S.C. 1395x(s)) is amended by adding at the end the following new subsection:(iii)Dental services(1)The term dental services means oral health services (as defined by the Secretary) provided by a licensed oral health care provider that are necessary to prevent disease and promote oral health, restore oral structures to health and function, and treat emergency conditions.(2)For purposes of paragraph (1), such term shall include mobile and portable oral health services (as defined by the Secretary) that—(A)are provided for the purpose of overcoming mobility, transportation, and access barriers for individuals; and(B)satisfy the standards and certification requirements established under section 1902(a)(84)(B) for the State in which the services are provided..(c)Payment and coinsuranceSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended—(1)by striking and before (Z); and(2)by inserting before the semicolon at the end the following: , and (AA) with respect to dental services (as defined in section 1861(iii)), the amount paid shall be (i) in the case of such services that are dental health preventive services described in paragraph (1)(D) of such section, 100 percent of the lesser of the actual charge for the services or the amount determined under the payment basis determined under section 1848, and (ii) in the case of all other such services, 80 percent of the lesser of the actual charge for the services or the amount determined under the payment basis determined under section 1848.(d)Payment under physician fee scheduleSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(GG), after risk assessment),.(e)DenturesSection 1861(s)(8) of the Social Security Act (42 U.S.C. 1395x(s)(8)) is amended—(1)by striking (other than dental) and inserting (including dentures); and(2)by striking internal body.(f)Repeal of ground for exclusionSection 1862(a) of the Social Security Act (42 U.S.C. 1395y) is amended by striking paragraph (12).(g)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2014.BMedicaid111.Coverage of dental services under the Medicaid program(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (a)(10), by adding (as described in subsection (ee)(1)) after dental services; and(2)by adding at the end the following:(ee)(1)Subject to paragraphs (2) and (3), for purposes of this title, the term dental services means oral health services (as defined by the Secretary) provided by a licensed oral health care provider that are necessary to prevent disease and promote oral health, restore oral structures to health and function, and treat emergency conditions.(2)For purposes of paragraph (1), such term shall include—(A)dentures; and(B)mobile and portable oral health services (as defined by the Secretary) that—(i)are provided for the purpose of overcoming mobility, transportation, and access barriers for individuals; and(ii)satisfy the standards and certification requirements established under section 1902(a)(82)(C) for the State in which the services are provided.(3)For purposes of paragraph (1), such term shall not apply to dental care or services provided to individuals under the age of 21 under subsection (r)(3)..(b)Conforming amendments(1)State plan requirementsSection 1902(a) of such Act (42 U.S.C. 1396a(a)) is amended—(A)in paragraph (10)(A), in the matter preceding clause (i), by inserting (10), after (5),;(B)in paragraph (80), by striking and at the end;(C)in paragraph (81), by striking the period at the end and inserting ; and; and(D)by inserting after paragraph (81) the following:(82)provide for—(A)informing, in writing, all individuals who have been determined to be eligible for medical assistance of the availability of dental services (as defined in section 1905(ee));(B)conducting targeted outreach to pregnant women who have been determined to be eligible for medical assistance about the availability of medical assistance for such dental services and the importance of receiving dental care while pregnant; and(C)establishing and maintaining standards for and certification of mobile and portable oral health services (as described in subsections (r)(3)(C) and (ee)(2)(B) of section 1905)..(2)Definition of medical assistanceSection 1905(a)(12) of such Act (42 U.S.C. 1396d(a)(12)) is amended by striking , dentures,.(c)Mobile and portable oral health services under EPSDTSection 1905(r)(3) of the Social Security Act (42 U.S.C. 1396d(r)(3)) is amended—(1)in subparagraph (A)(ii), by striking ; and and inserting a semicolon;(2)in subparagraph (B), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(C)which shall include mobile and portable oral health services (as defined by the Secretary) that—(i)are provided for the purpose of overcoming mobility, transportation, or access barriers for children; and(ii)satisfy the standards and certification requirements established under section 1902(a)(82)(C) for the State in which the services are provided..(d)Increased federal funding for dental services(1)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d), as amended by subsection (a), is amended—(A)in subsection (b), in the first sentence, by striking and (aa) and inserting (aa), and (ff); and(B)by adding at the end the following new subsection:(ff)Increased FMAP for dental services(1)In generalNotwithstanding subsection (b) and section 1903(a)(7) and subject to the requirements described in paragraphs (3) and (4), with respect to amounts expended on or after January 1, 2014, for covered dental expenses (as described in paragraph (2)), the Federal medical assistance percentage for a State that is one of the 50 States or the District of Columbia for such expenses shall be equal to the Federal medical assistance percentage that would otherwise apply to the State for the fiscal year, as determined under subsection (b) or section 1903(a)(7), increased by 15 percentage points.(2)Covered dental expensesFor purposes of paragraph (1), the term covered dental expenses means the amounts expended for medical assistance for dental services (as described in subsection (ee)) and amounts expended for the proper and efficient administration of the provision of such dental services under the State plan.(3)RequirementsFor purposes of paragraph (1), the Federal medical assistance percentage applicable to covered dental expenses under this subsection shall not apply to a State unless—(A)the State plan for medical assistance provides payment for dental services (as so defined) furnished by a dental provider at a rate that is not less than 70 percent of the usual and customary fee for such services in the State; and(B)the State satisfies such additional requirements as are established by the Secretary, which shall include—(i)streamlining of administrative procedures for purposes of ensuring adequate provider participation and increasing patient utilization of dental services; and(ii)the provision of technical assistance to dental providers designed to reduce the number of missed patient appointments and reduce other barriers to the delivery of oral health services.(4)LimitationFor purposes of amounts expended for covered dental services, in no case shall any increase under this subsection result in a Federal medical assistance percentage that exceeds 100 percent..(2)Conforming amendmentSection 1903(a)(7) of the Social Security Act (42 U.S.C. 1396b(a)(7)) is amended by striking section 1919(g)(3)(B) and inserting sections 1905(ff) and 1919(g)(3)(B).(e)Secretarial responsibilities(1)Technical assistance and outreachThe Secretary of Health and Human Services, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall provide technical assistance to States and conduct outreach to States for purposes of educating and encouraging States to utilize and provide payment under each State Medicaid program for telehealth-enabled dental services in order to provide dental services to traditionally underserved populations in need of such services.(2)Database and annual report on dental benefits for adult Medicaid enrollees(A)Medicaid dental benefits databaseThe Secretary of Health and Human Services, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall maintain, as accurately and up-to-date as possible, a database that contains with respect to the each State (as defined for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.)) information regarding the dental benefits available for adults enrolled in the State Medicaid program, including any limits on such benefits and the amount of reimbursement provided under the State Medicaid program for such benefits. The database also shall include a separate description of the dental benefits, benefit limits, and amount of reimbursement provided under each State Medicaid program for pregnant women, if such benefits are not provided to the woman as part of early and periodic screening, diagnostic, and treatment services (as defined in section 1905(r) of the Social Security Act (42 U.S.C. 1396d(r))), and a description of the use of dental services by children and adults enrolled in the State Medicaid program.(B)Annual reportThe Secretary of Health and Human Services shall make available to the public an annual report regarding the information collected in the database required under subparagraph (A). Each annual report under this subparagraph shall include for each State Medicaid program and with respect to the most recent year for which data are available the yearly dental service utilization rates for children and adults enrolled in the State Medicaid program.(f)Effective date(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to calendar quarters beginning on or after January 1, 2014, without regard to whether or not final regulations to carry out such amendments have been promulgated by such date.(2)Delay permitted for State plan amendmentIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.IIPublic Health programsANational Health Service Corps201.National Health Service Corps(a)In generalSection 331 of the Public Health Service Act (42 U.S.C. 254d) is amended—(1)in subsection (a)(3), by adding at the end the following:(F)The term dental therapist means, with respect to a State that licenses such dental therapists, a mid-level dental practitioner who is licensed to practice under the law of the State and who provides preventive and restorative services directly to the public, commensurate with the scope of the practice.; and(2)in subsection (b)—(A)in paragraph (1), by inserting , dental therapy, after dental; and(B)in paragraph (2), by inserting dental therapists, after dentists,.(b)Facilitation of effective provision of corps servicesSection 336(f)(3) of the Public Health Service Act (42 U.S.C. 254h–1(f)(3)) is amended by inserting dental therapists after midwives,.(c)Scholarship program and loan repayment program(1)Scholarship programSection 338A of the Public Health Service Act (42 U.S.C. 254l) is amended—(A)in subsection (a)(1), by inserting dental therapists, after dentists,; and(B)in subsection (b)(1), by inserting including dental therapy, after or other health profession,.(2)Loan repayment programSection 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended—(A)in subsection (a)(1), by inserting dental therapists, after dentists,; and(B)in subsection (b)(1)—(i)in subparagraph (A), by inserting dental therapist, after nurse practitioner,;(ii)in subparagraph (B), by inserting dental therapy, after mental health,; and(iii)in subparagraph (C)(ii), by inserting , including dental therapy, after health profession.(3)Authorization of appropriationsSection 338H of the Public Health Service Act (42 U.S.C. 254q) is amended—(A)in subsection (a), by striking this section and inserting this subpart; and(B)by adding at the end the following:(d)Authorization of appropriations with respect to oral health professionalsTo carry out this subpart with respect to dentists, dental therapists, and dental hygienists, in addition to the amounts authorized under subsection (a), there is authorized to be appropriated such sums as may be necessary for fiscal years 2014 through 2017, which shall be used to provide an emergency expansion for scholarships to, and loan repayments on behalf of, such oral health professionals..202.Community based dental residenciesSection 340H of the Public Health Service Act (42 U.S.C. 256h) is amended by adding at the ending the following:(k)Additional fundingFor the purpose of expanding the program under this section, there is authorized to be appropriated such sums as may be necessary for the 5-year period beginning with the fiscal year that begins not less than 1 year and not more than 2 years after the date of enactment of the Comprehensive Dental Reform Act of 2013.BOral health education211.Authorization of appropriations for oral health education for medical providersSection 747(c) of the Public Health Service Act (42 U.S.C. 293k(c)) is amended by adding at the end the following:(4)Oral health educationIn addition to other amounts authorized under this subsection for purposes of carrying out this section, there is authorized to be appropriated such sums as may be necessary for fiscal years 2014 through 2017 for the purpose of educating nondental medical professionals, including physicians, nurses, nurse practitioners, physician assistants, and pharmacists, about oral health, including issues such as oral hygiene instruction, topical application of fluoride, and oral health screenings, with the goal of integrating oral health care into overall health care..212.Oral health education for other non-health professionalsSubpart I of part C of title VII of the Public Health Service Act (42 U.S.C. 293k et seq.) is amended by inserting after section 748 the following:748A.Oral health education for other non-oral health professionals(a)In generalThe Secretary may make grants to, or enter into contracts with, an accredited public or nonprofit private hospital, an educational institution, or a public or private nonprofit entity which the Secretary has determined is capable of carrying out such grant or contract to educate individuals, such as community health workers, social workers, nutritionists, health educators, occupational therapists, and psychologists, to promote oral health education and literacy and to provide support for behavior change and assistance with care coordination with respect to oral health.(b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated such sums as may be necessary for fiscal years 2014 through 2017..213.Dental educationSection 748 of the Public Health Service Act (42 U.S.C. 293k–2) is amended—(1)in subsection (a)(1)(H), by striking pediatric training programs and inserting pediatric dental training programs; and(2)in subsection (c)—(A)by striking the subsection heading and inserting Requirements for award.—;(B)by amending the matter preceding paragraph (1) to read as follows: With respect to training provided for under this section, the Secretary shall award grants or contracts only to eligible entities that meet at least 7 of the following criteria:;(C)in paragraph (2), by striking have a record of training the greatest percentage of providers, or that have demonstrated significant improvements in the percentage of providers, who enter and and inserting train significant numbers of providers who;(D)in paragraph (3)—(i)by striking have a record of training and inserting intent to train; and(ii)by striking the period at the end and inserting and have faculty with experience in treating underserved populations.;(E)in paragraph (8), by inserting or have established after establish; and(F)by adding at the end the following:(9)Qualified applicants that require not less than 200 hours of community-based education rotations..214.Oral health professional student loansPart F of title VII of the Public Health Service Act (42 U.S.C. 295j) is amended by adding at the end the following:799C.Oral health professional student loans(a)In generalThe Secretary shall establish and operate a student loan fund for oral health professional students, including dental hygienists, dental therapists, and dentists.(b)ContentThe Secretary shall establish and operate the student loan fund program under subsection (a) in the same manner and subject to the same terms as the loan fund program established with schools of nursing under section 835.(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2014 through 2017..COther oral health programs221.Access pointsSubpart X of part D of title III of the Public Health Service Act (42 U.S.C. 256f et seq.) is amended by adding at the end the following:340G–2.Funding for oral health services(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish a program to award grants to eligible entities to provide oral health services, or to contract with private dental practices to provide comprehensive oral health services, to low income individuals and individuals who are underserved with respect to oral health care.(b)Technical assistanceThe Secretary shall provide technical assistance to entities receiving grants under subsection (a) to provide technical assistance to such entities in order to—(1)with respect to oral health care services, increase utilization and efficiency and minimize missed appointments, contract with offsite providers, recruit providers (including oral health specialists), and operate programs outside the physical facilities to take advantage of new systems to improve access to oral health services;(2)address barriers to access to such services and conduct targeted outreach to special populations such as pregnant women, individuals with disabilities, individuals with chronic conditions such as diabetes, and individuals residing in long-term care facilities; or(3)contract with private dental practices that will provide oral health services other than preventive oral health care, including restoration and maintenance of oral health, in order to meet the need for oral health services in the community.(c)Eligible entitiesTo be eligible to receive a grant under subsection (a), an entity shall—(1)be—(A)a Federally qualified health center (as defined in section 1861(aa) of the Social Security Act);(B)a safety net clinic or a free clinic (as defined by the Secretary);(C)a health care clinic that provides services to tribal organizations or urban Indian organizations (as such terms are defined in section 4 of the Indian Health Care Improvement Act); or(D)any other interested public or private sector health care provider or organization that the Secretary determines has a demonstrated history in serving a high number of uninsured and or low-income individuals or those who lack ready access to oral health services; and(2)demonstrate a clear need to expand oral health care services beyond preventive oral health care.(d)Allocation for hiring oral health care specialistsA portion of the funds available under this section shall be allocated toward hiring oral health care specialists, such as oral surgeons and endodontists, at entities receiving grants under this section.(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2014 through 2017..222.Dental clinics in schoolsPart Q of title III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by adding at the end the following:399Z–2.Dental clinics in schools(a)In generalThe Secretary shall award grants to qualified entities for the purpose of funding the building, operation, or expansion of dental clinics in schools.(b)Qualified entitiesTo receive a grant under this section, a qualified entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(c)RequirementsAn entity receiving a grant under this section shall—(1)provide comprehensive oral health services at a dental clinic based at a school, including oral health education, oral screening, fluoride application, prophylaxis, sealants, and basic restorative services;(2)develop a coordinated system of care by referring patients to an available qualified oral health provider in the community for any required oral health services not provided in the dental clinic in the school, including restorative services, to ensure that all the oral health needs of students are met; and(3)maintain clinic hours that extend beyond school hours.(d)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated such sums as may be necessary for fiscal years 2014 through 2017..223.Emergency room care coordinationPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding at the end the following:320B.Emergency room care coordination with respect to dental care(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish a grant program to enable individuals to receive dental care at a facility operated by a grant recipient rather than at a hospital emergency room.(b)Eligible entitiesTo be eligible to receive a grant under this section an entity shall—(1)be—(A)a Federally qualified health center (as defined in paragraph (4) of section 1861(aa) of the Social Security Act) or rural health clinic (as defined in paragraph (2) of such section);(B)a private dental practice; or(C)any other interested public or private sector health care provider or organization, such as a dental school, that the Secretary determines has the capacity to serve in a coordinated, cost-effective manner, a high number of individuals who lack access to oral health services; and(2)partner with a hospital or urgent care center.(c)Oral health education for primary care and ER health care providersThe Secretary shall allocate a portion of the amounts appropriated under subsection (e) toward medical education for primary care and emergency room physicians, nurses, nurse practitioners, physician assistants, and nurse practitioners to be trained in oral health.(d)ReportNot later than January 1, 2017, the Secretary shall submit to Congress a report on the best practices determined by the program established under this section to address oral health needs of individuals who go to emergency rooms in need of oral health care.(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated such sums as may be necessary for fiscal years 2014 through 2017..224.Research fundingFor fiscal years 2014 through 2017, there is authorized to be appropriated such sums as may be necessary to each of—(1)the Centers for Disease Control and Prevention, for the purpose of conducting research on—(A)the prevention of oral disease;(B)oral disease management; and(C)evidence-based strategies to prevent tooth decay;(2)the Agency for Healthcare Research and Quality, for the purpose of conducting—(A)research with respect to oral health services and the delivery of oral health services; and(B)an evaluation of oral health service delivery to underserved and vulnerable populations;(3)the National Institute of Dental and Craniofacial Research for the purpose of conducting research on oral health disease management including pharmaceutical-behavioral intervention; and(4)the Maternal and Child Health Bureau for the purpose of conducting research on perinatal, postnatal, and childhood oral health issues.225.Mobile and portable dental servicesSubpart X of part D of title III of the Public Health Service Act (42 U.S.C. 256f et seq.), as amended by section 221, is further amended by adding at the end the following:340G–3.Mobile and portable dental services(a)In generalThe Secretary shall award grants to Federally qualified health centers (as defined in paragraph (4) of section 1861(aa) of the Social Security Act), rural health clinics (as defined in paragraph (2) of such section), nonprofit dental clinics, and dental schools to provide mobile and portable, comprehensive dental services that provide for the restoration or maintenance of oral health and function (including dental services provided by licensed providers through telehealth-enabled collaboration and supervision) and outreach for dental services to underserved populations. Eligible entities shall deliver such services at locations such as senior centers, nursing homes, assisted living facilities, schools, licensed day care centers that serve eligible individuals who receive benefits under the State Children's Health Insurance Program under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) or the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), and facilities that provide services under the Special Supplemental Nutrition Program for Women, Infants, and Children (the WIC program) or the Head Start Act (42 U.S.C. 9831 et seq.). The Secretary shall award the grants to entities that can provide coordinated care and continuity of care.(b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary..DOral health services as an essential health benefit231.Oral health services as an essential health benefitSection 1302(b)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(b)(1)) is amended by adding at the end the following:(K)Oral health services..IIIDepartment of Veterans Affairs and Department of Defense MattersADepartment of Veterans Affairs Matters301.Requiring the Secretary of Veterans Affairs to furnish dental care in the same manner as any other medical service(a)In generalTitle 38, United States Code, is amended—(1)in section 1701(6), by striking as described in sections 1710 and 1712 of this title;(2)in section 1710(c), by striking the second sentence;(3)in section 1712—(A)by striking subsections (a) and (b);(B)by redesignating subsections (c), (d), and (e) as subsections (a), (b), and (c), respectively; and(C)in subsection (a), as redesignated by subparagraph (B)—(i)by striking Dental appliances and inserting The Secretary may furnish dentures, dental appliances; and(ii)by striking to be furnished by the Secretary under this section may be procured by the Secretary and inserting under this section and may procure such appliances; and(4)by striking section 2062.(b)Conforming amendmentsSuch title is further amended—(1)in section 1525(a), by striking medicines under section 1712(d) and inserting medicines under section 1712(b); and(2)in section 1703(a)(7), by striking , for a veteran described in section 1712(a)(1)(F) of this title.(c)Clerical amendmentsSuch title is further amended—(1)in section 1712, in the heading for such section, by striking Dental care and inserting Appliances;(2)in the table of sections at the beginning of chapter 17, by striking the item relating to section 1712 and inserting the following new item:1712. Appliances; drugs and medicines for certain disabled veterans; vaccines.;and(3)in the table of sections at the beginning of chapter 20, by striking the item relating to section 2062.302.Demonstration program on training and employment of alternative dental health care providers for dental health care services for veterans in rural and other underserved communities(a)Demonstration program authorizedThe Secretary of Veterans Affairs may carry out a demonstration program to establish programs to train and employ alternative dental health care providers in order to increase access to dental health care services for veterans entitled to such services who reside in rural and other underserved communities.(b)TelehealthFor purposes of alternative dental health care providers and any other dental care providers who are licensed to provide clinical care, dental services provided under the demonstration program under this section may be administered by such providers through telehealth-enabled collaboration and supervision when deemed appropriate and feasible.(c)Alternative dental health care providers definedIn this section, the term alternative dental health care providers has the meaning given that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C. 256g–1(a)(2)).(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the demonstration program under this section.BDepartment of Defense Matters311.Demonstration program on training and employment of alternative dental health care providers for dental health care services for members of the Armed Forces and dependents lacking ready access to such services(a)Demonstration program authorizedThe Secretary of Defense may carry out a demonstration program to establish programs to train and employ alternative dental health care providers in order to increase access to dental health care services for members of the Armed Forces and their dependents who lack ready access to such services, including the following:(1)Members and dependents who reside in rural areas or areas otherwise underserved by dental health care providers.(2)Members of the National Guard and Reserves in active status who are potentially deployable.(b)TelehealthFor purposes of alternative dental health care providers and any other dental care providers who are licensed to provide clinical care, dental services provided under the demonstration program under this section may be administered by such providers through telehealth-enabled collaboration and supervision when deemed appropriate and feasible.(c)Alternative dental health care providers definedIn this section, the term alternative dental health care providers has the meaning given that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C. 256g–1(a)(2)).(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the demonstration program under this section.IVFederal Bureau of Prisons401.Demonstration program on training and employment of alternative dental health care providers for dental health care services for prisoners within the custody of the Bureau of Prisons(a)Demonstration program authorizedThe Attorney General, acting through the Director of the Bureau of Prisons, may carry out a demonstration program to establish programs to train and employ alternative dental health care providers in order to increase access to dental health services for prisoners within the custody of the Bureau of Prisons.(b)TelehealthFor purposes of alternative dental health care providers and any other dental care providers who are licensed to provide clinical care, dental services provided under the demonstration program under this section may be administered by such providers through telehealth-enabled collaboration and supervision when deemed appropriate and feasible.(c)Alternative dental health care providers definedIn this section, the term alternative dental health care providers has the meaning given that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C. 256g–1(a)(2)).(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the demonstration program under this section.VIndian Health Service501.Demonstration program on training and employment of alternative dental health care providers for dental health care services under the Indian Health Service(a)Demonstration program authorizedThe Secretary of Health and Human Services, acting through the Indian Health Service, may carry out a demonstration program to establish programs to train and employ alternative dental health care providers in order to help eliminate oral health disparities and increase access to dental services through health programs operated by the Indian Health Service, Indian tribes, tribal organizations, and Urban Indian organizations (as those terms are defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)).(b)TelehealthFor purposes of alternative dental health care providers and any other dental care providers who are licensed to provide clinical care, dental services provided under the demonstration program under this section may be administered by such providers through telehealth-enabled collaboration and supervision when deemed appropriate and feasible.(c)Alternative dental health care providers definedIn this section, the term alternative dental health care providers has the meaning given that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C. 256g–1(a)(2)).(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the demonstration program under this section.VIReports to Congress601.Evaluation of expansion of coverage for dental services(a)Secretary of Health and Human ServicesNot later than October 1, 2017, the Secretary of Health and Human Services shall submit to Congress a report that provides a comprehensive cost-benefit analysis regarding the expansion of coverage for dental services pursuant to this Act, including whether the provision of such services resulted in a reduction in total health care costs for individuals under the Medicare and Medicaid programs.(b)Comptroller General(1)Medicaid and MedicareNot later than January 1, 2017, the Comptroller General of the United States shall submit to Congress a report that provides a comprehensive analysis and evaluation of the implementation and utilization of the expanded coverage for dental services pursuant to this Act for individuals enrolled in the Medicare and Medicaid programs.(2)Demonstration programsNot later than January 1, 2017, the Comptroller General of the United States shall submit to Congress a report that provides a comprehensive analysis and evaluation of the demonstration programs described in sections 302, 311, 401, and 501, including—(A)the extent to which the programs improved access to oral health care and increased utilization of oral health services; and(B)an examination of the training provided under the programs to alternative dental health care providers and the quality of care provided by such providers.